Citation Nr: 1224032	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision in February 2008.  In December 2010, the Veteran testified at a Board hearing held at the RO.  A transcript of that hearing is of record.  This matter was previously before the Board in February 2011 at which time it was remanded for further development.  For the reasons stated below, another remand is in order.

In June 2012 the Board received additional evidence from the Veteran in support of his pending appeal.  The evidence consists of statements from the Veteran, his representative and a friend.  The Veteran waived review of this evidence by the RO in the first instance.  38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the Board's February 2011 remand order, the Veteran was scheduled for and attended a VA psychiatric examination in May 2011.  The purpose of this examination was to identify all pertinent signs and symptoms necessary for rating the Veteran's PTSD, as well as obtain an opinion regarding whether or not the Veteran is able to secure or maintain substantially gainful employment solely as a result of his service connected PTSD.  Unfortunately, the May 2011 VA examination report does not adequately address these issues.  In this regard, the May 2011 VA examiner noted on a previous VA examination report in June 2009 that the Veteran's PTSD symptoms included difficulty falling and staying asleep.  Although this examiner reported on the May 2011 examination report that the Veteran continued to have sleep disturbance and that his sleep disturbance, particularly if he falls asleep while driving as he has indicated, would preclude most types of employment due to safety concerns, the examiner also stated that this symptom "may" be separate from the Veteran's PTSD.  He went on to conclude that the Veteran's PTSD was in remission and that the Veteran did not describe appreciable symptoms of PTSD at that time.  Thus, it is unclear whether the Veteran's sleep problems are symptomatic of his PTSD.  In addition, the Veteran has taken issue with the validity of the May 2011 VA examination report by asserting that he was intimidated by a young intern who sat in on the examination and therefore was reluctant to be straightforward regarding his symptoms.  Lastly, the Board notes that the May 2011 VA examiner reported that the psychological test results were "probably invalid."  

In light of the inadequacies noted above, and in order to make a properly informed decision regarding the current level of severity of the Veteran's PTSD, including its effect on employability, the Veteran should be afforded a new VA PTSD examination with a different examiner.  38 U.S.C.A. § 5103A(d).  

Also, the Board pointed out in the February 2011 remand that information from a Social Security Administration (SSA) inquiry that was obtained in February 2009 indicates that the Veteran is in receipt of SSA disability benefits, effective in December 2007, but that records received in February 2009 do not contain a formal decision.  Rather, the Board reported that they contain notification that a claim was denied on December 22, 2006.  The Board proceeded to state that SSA should be asked to provide evidence of a decision, which includes identification of the specific disability(ies) which resulted in the disability finding, and all evidence compiled after December 22, 2006, in connection with the Veteran's claim.  Unfortunately, this request was not included in the action directives of the remand, and therefore was not accomplished.  Accordingly, a request should be made for these records.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration should be asked to provide evidence of a decision, which includes identification of the specific disability(ies) which resulted in the disability finding, and all evidence compiled after December 22, 2006, in connection with the Veteran's claim, to include all underlying medical records.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination with an examiner who has not evaluated the Veteran to determine the severity of his PTSD, and, in particular, the effects of  PTSD on employability.  The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the Veteran's PTSD should be reported.  The examiner should offer an assessment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected PTSD and tinnitus. 

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for an increased rating for PTSD, to include entitlement to a TDIU rating.  The RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


